United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-320
Issued: August 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2009 appellant, through his attorney, filed a timely appeal of a May 28,
2009 nonmerit decision of the Office of Workers’ Compensation Programs denying his request
for reconsideration. Because more than 180 days elapsed from issuance of the most recent merit
decision on December 15, 2008 to the filing of the appeal, the Board lacks jurisdiction to review
the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 17, 2004 appellant, then a 45-year-old mail handler and tugger operator,
filed a traumatic injury claim alleging that he sustained a right pinky finger injury when his hand
became caught between two postal containers on that date. He stopped work on the date of
injury. By letter dated March 21, 2005, the Office accepted appellant’s claim for closed right

fracture of the neck of the fifth metacarpal bone. On October 7, 2006 appellant returned to fulltime modified-duty work. On November 20, 2006 he filed a claim for a schedule award.
On June 26, 2008 the Office found a conflict in medical opinion between Dr. Ajay K.
Misra, an attending Board-certified neurologist, and Dr. Frank M. Hudak, a Board-certified
orthopedic surgeon and Office referral physician, regarding the extent of appellant’s permanent
impairment. In a December 14, 2006 medical report, Dr. Misra listed his range of motion
measurements regarding appellant’s right fingers and advised that appellant had causalgia or
reflex sympathetic syndrome. In an April 17, 2007 report, Dr. Hudak found that appellant had
23 percent impairment of the right upper extremity based on the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001).
By letter dated August 4, 2008, the Office referred appellant, together with a statement of
accepted facts and the case record, to Dr. Edmunde A.C. Stewart, a Board-certified orthopedic
surgeon, for an impartial medical examination. In an August 25, 2008 report, Dr. Stewart
advised that appellant sustained 23 percent impairment of the right upper extremity based on the
A.M.A., Guides. On October 5, 2008 an Office medical adviser agreed with Dr. Stewart’s rating
of impairment to the right upper extremity.
In a decision dated December 15, 2008, the Office granted appellant a schedule award for
23 percent impairment of the right upper extremity based on Dr. Stewart’s opinion.
On March 14, 2009 appellant, through counsel, requested reconsideration of the
December 15, 2008 decision. He submitted a duplicate copy of Dr. Misra’s December 14, 2006
report.
By decision dated May 28, 2009, the Office denied appellant’s request for
reconsideration, finding that it neither raised substantive legal questions nor included new and
relevant evidence and, thus, it was insufficient to warrant further merit review of his claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,1 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.2 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.3 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
1

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
2

20 C.F.R. § 10.606(b)(1)-(2).

3

Id. at § 10.607(a).

2

ANALYSIS
Appellant’s March 14, 2009 request for reconsideration did not allege or demonstrate that
the Office erroneously applied or interpreted a specific point of law. Additionally, he did not
advance a relevant legal argument not previously considered by the Office. Consequently, the
Board finds that appellant is not entitled to a review of the merits of his claim based on the first
and second above-noted requirements under section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by the Office. He resubmitted Dr. Misra’s December 14, 2006 report. This evidence
was previously of record and reviewed by the Office. Duplicative evidence does not warrant
reopening a case for further merit review.4
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his March 14, 2009 request for reconsideration.5
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

4

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
5

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).

3

ORDER
IT IS HEREBY ORDERED THAT the May 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

